The opinion of the court was delivered by
Redfield, J.
The only question raised in this case, which the court deem it necessary to decide, is, whether the defendants, who assisted the pauper to remove after an order had been regularly made, can be subjected to a penalty on that account. We think it very obvious that they cannot. The 25th section of the 16th chapter of the Revised Statutes, which gives the penalty, makes this exception, — that all persons removing poor and indigent persons, with intent, &c., are liable, if it is done “ without an order for the removal of such poor person.” Now we are not to suppose that the expression “ order ” was used as synonymous with loarrant, and because the legislature did not distinguish the import of the two words; for the terms are both used in the statute repeatedly, and with widely different and strictly marked and defined difference of signification. It was doubtless intended that no one should incur the penalty for removing any such person after the order was made.
The statute, section 4, provides that the justices making the examination “ shall order such stranger by a certain day, Syc., to remove to his place of settlement’’ This is the order, and the only order, that exists in the case. It is made upon the pauper, and is intended to operate upon him; and it is in vain to argue that it does not impose a superadded obligation upon such pauper to remove in obedience to the order. And if so, it is absurd to make either the pauper, or his assistants, liable for a penalty for obeying the order. The warrant to the. officer is a distinct matter, and only issues in case of disobedience to the order. But it is manifest from the phraseology of the statute, as well as from the reason of the thing, *649that it never could have been intended to make any one liable for assisting in removing a poor • person in obedience to an order of removal.
Any defect in the subsequent proceedings will not make that a ground of incurring the penalty, which was not so at the time the act was done. Judgment affirmed.